DETAILED ACTION
	Response to Amendment
 The amendment filed on 04/21/2020 has been entered and considered by Examiner. Claims 1 - 20 are presented for examination. 
Specification
The title of the invention is objected for not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 9, and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9, and 13 of U.S. Patent No. 10652729; and over claims 1, 8, and 14 of U.S. Patent No. 10419922; Although the conflicting claims are similar, they are not patentably distinct from each other because the claim scope are identical as listed as following.

Application: 16854476
Patent: 10419922
Patent: 10652729
Claims 1, 9, and 14:
A method performed by a cellular communication device with a first subscriber identity module (SIM) that specifies a first home network and an unconcealed first subscriber identifier, the method comprising: 



obtaining the unconcealed first subscriber identifier from the first SIM; obtaining the home network key of the first home network from the memory of the cellular communication device; 


Claim 10. 
determining that a second home network key of a second home network is stored in the memory of the cellular communication device; determining that the second home network is not specified by the first SIM; and sending the unconcealed first subscriber identifier for authentication by the first 

A method performed by a cellular communication device with a first subscriber identity module (SIM) that specifies a first home network and an unconcealed first subscriber identifier, the method comprising: 



obtaining the unconcealed first subscriber identifier from the first SIM; obtaining the home network key of the first home network from the memory of the cellular communication device; 





determining that (a) a concealed second subscriber identifier is unavailable from a second SIM that specifies a second home network and an unconcealed second subscriber identifier and (b) no encryption key for encrypting the unconcealed second subscriber identifier is available from the second 

A method performed by a cellular communication device with a first subscriber identity module (SIM) that specifies a first home network and an unconcealed first subscriber identifier, the method comprising: 



obtaining the unconcealed first subscriber identifier from the first SIM; obtaining the home network key of the first home network from the memory of the cellular communication device; 





determining that (c) a concealed second subscriber identifier is unavailable from a second SIM that specifies a second home network and an unconcealed second subscriber identifier and (d) no encryption key for encrypting the unconcealed second subscriber identifier is available from the second SIM; determining that 


	Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re Karlson (CCPA) 136 USPQ 184 (1963). Since one of ordinary skilled in the art at the time of invention would have been made obvious to use various concealed and unconcealed identifier to perform the similar data transfer/retrieval terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-14, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Torvinen et al. (US Pub. 20210153010  A1).

	For claims 1 and 14, Torvinen discloses a method performed by a cellular communication device (item 1) with a first subscriber identity module (SIM) (5G USIM/UICC) that specifies a first home network (item 3) and an unconcealed first subscriber identifier (SUPI) [0120-126], the method comprising: 
determining that (a) a concealed first subscriber identifier (SUCI) is unavailable from the first SIM and (b) no encryption key for encrypting the unconcealed first subscriber identifier is available from the first SIM (Issuing a SUPI without encryption due to the lack of privacy key e.g. SUCI key) [0017, 0048-52]; 
determining that a home network key of the first home network is stored in a memory of the cellular communication device (provisioning over the air of a new/updated home network public key, when the new/updated public key is not available in the UE) [0128, 0103]; 

obtaining the home network key of the first home network from the memory of the cellular communication device [0117-119]; 
encrypting the unconcealed first subscriber identifier using the home network key of the first home network to create the concealed first subscriber identifier [0106-108]; and 
sending the concealed first subscriber identifier (SUCI) for authentication by the first home network (sending SUCI for authentication purposes) [0117-119].  

	For claim 9, Torvinen discloses a method performed by a cellular communication device (item 1) with a first subscriber information module (SIM) (5G USIM/UICC) that specifies a first home network (item 3) and an unconcealed first subscriber identifier (SUPI) [0120-126], the method comprising: 
determining that (a) a concealed first subscriber identifier (SUCI) is unavailable from the first SIM and (b) no encryption key for encrypting the unconcealed first subscriber identifier (SUPI) is available from the first SIM (Issuing a SUPI without encryption due to the lack of privacy key e.g. SUCI key) [0017, 0048-52]; 
determining that a home network key of the first home network is not stored in a memory of the cellular communication device (provisioning over the air of a new/updated home network public key, when the new/updated public key is not available in the UE) [0128, 0103]; and 
in response to determining that the home network key of the first home network is not stored in the memory of the cellular communication device [0117-119],


	Claim 14 differs from claim 1 only by the additional recitation of the following limitations, which is also taught by Torvinen. Torvinen discloses a cellular communication device comprising: one or more processors; and one or more non-transitory computer-readable media storing computer- executable instructions that, when executed by the one or more processors, cause the one or more processors to perform actions [0039, 0163].  All other identical limitations are rejected based on the same rationale as shown above.

	For claim 3, 13, and 19, Torvinen discloses the home network key of the first home network is stored in the memory of the cellular communication device during provisioning of the cellular communication device [0039, 0047].  

For claim 4, Torvinen discloses the provisioning of the cellular communication device is performed: 
in response to the cellular communication device connecting to the first home network for a first time (provisioning over the air of a new/updated home network public key, when the new/updated public key is not available in the UE) [0128, 0103]; 
	prior to a sale of the cellular communication device; or 
	during the sale of the cellular communication device.  



	For claims 6, 12, and 17, Torvinen discloses the unconcealed first subscriber identifier comprises a subscription permanent identifier (SUPI) [0120-122].  

	 For claims 7, and 18, Torvinen discloses the encrypting creates a subscription concealed identifier (SUCI) of a 5t"-Generation (5G) cellular communication network [0017, 0048-52].  

For claims 8, and 20, Torvinen discloses the home network key of the first home network is provisioned in the memory of the cellular communication device by a network operator of the first home network [0039, 0047]; and 
determining that the home network key of the first home network is stored in the memory of the cellular communication device comprises determining that the cellular communication device was provisioned by the network operator of the first home network (provisioning over the air of a new/updated home network public key, when the new/updated public key is not available in the UE) [0128, 0103, 0039, 0047].  

	For claim 10, Torvinen discloses the home network key comprises a first home network key and the method further comprising: 
	determining that a second home network key of a second home network (serving/new network, item 2) is stored in the memory of the cellular communication device [0117-119]; 

	sending the unconcealed first subscriber identifier for authentication by the first home network based at least in part on determining that the second home network is not specified by the first SIM (sending a new/updated SUPI for authentication with home network) [0117-119].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Torvinen et al. (US Pub. 20210153010 A1) in view of Cavendish et al.  (US Pub. 20180292522 A1).
	For claims 2 and 15, Torvinen discloses all limitation this claim depends on.
But Torvinen doesn’t explicitly teach the following limitation taught by Cavendish.
Cavendish discloses the home network key is a private cryptographic key of an asymmetrical cryptographic key pair [0091, 0056].  
Since, all are analogous arts addressing security encryption scheme used in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Torvinen and 
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642